Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 1 of 19



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division

                                         Case No. 1:20-cv-23379


  MASTEC NORTH AMERICA, INC. and
  MASTEC, INC.,

                 Plaintiffs,

  v.

  HOWARD MIDSTREAM ENERGY PARTNERS,
  LLC; JOHN BLEVINS; GREG BLEVINS; and
  BLEVINS BLS HOLDINGS, LLC,

              Defendants.
  _________________________________________/

                                               COMPLAINT

         Plaintiffs MasTec North America, Inc. and MasTec, Inc. sue Defendants Howard

  Midstream Energy Partners, LLC (“HMEP”), John Blevins, Greg Blevins, and Blevins BLS

  Holdings, LLC (collectively “Defendants”) and state:

                                            INTRODUCTION

         This is an action to recover damages jointly and severally from Defendants stemming from

  the tax audit of Bottom Line Services, LLC—an entity formerly owned by Defendants and

  acquired by Plaintiffs in 2012—covering the tax period from October 1, 2010 through February

  28, 2014. During their ownership of Bottom Line Services, Defendants failed to maintain proper

  tax records and source documents, failed to file accurate tax returns, and failed to provide

  appropriate representations and warranties during the due diligence period, all in contravention of

  their duties under the Membership Interest Purchase Agreement entered into by the parties.

  Defendants’ failures ultimately resulted in a significant tax settlement owed to the Texas
                                                       1
             1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 2 of 19



  Comptroller’s office, in addition to approximately $1,000,000 in legal fees and expenses. To date,

  and despite Plaintiffs’ multiple demands, Defendants have refused to comply with their duty to

  indemnify Plaintiffs as clearly set forth in the Membership Interest Purchase Agreement, or

  otherwise pay any portion of these audit expenses. Accordingly, Plaintiffs bring this lawsuit to

  enforce their contractual rights under the Membership Interest Purchase Agreement.

                              PARTIES, JURISDICTION, AND VENUE

         1.       Plaintiff MasTec North America, Inc. is a Florida corporation with its headquarters

  located at 800 S. Douglas Road, 10th Floor, Coral Gables, Florida, 33134.

         2.       Plaintiff MasTec, Inc. is a Florida corporation with its headquarters located at 800

  S. Douglas Road, 10th Floor, Coral Gables, Florida, 33134.

         3.       Defendant Howard Midstream Energy Partners, LLC is a Delaware limited liability

  company with its headquarters located at 16211 La Cantera Parkway, Suite 202, San Antonio,

  Texas, 78256.

         4.       Defendant John Blevins is a Texas resident.

         5.       Defendant Greg Blevins is a Texas resident.

         6.       Defendant Blevins BLS Holdings, LLC is a Texas limited liability company with

  its headquarters located at 221 CR 136, George West, Texas, 78022.

         7.       This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(1) because the

  amount in controversy exceeds $75,000, exclusive of interest and costs, and no party is a citizen

  of the same state as any other adverse party.

         8.       This Court has personal jurisdiction over all Defendants pursuant to Section 9.15.1

  of the attached Membership Interest Purchase Agreement (“Purchase Agreement”), signed and

  executed by Defendants, which states that “[e]ach party, by its execution hereof, (a) hereby


                                                        2
              1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 3 of 19



  irrevocably submits to the exclusive jurisdiction of the state courts of the State of Florida or the

  United States District Courts located in the Southern District of Florida for the purpose of any

  Action between or among the parties (or any of them) arising in whole or in part under or in

  connection with this Agreement.” See Exhibit “A,” Purchase Agreement, at 82.

         9.        Venue is proper in this district pursuant to Section 9.15.2 of the Purchase

  Agreement, which states that “each party agrees that for any Action between the parties arising in

  whole or in part under or in connection with this Agreement, such party will bring Actions only in

  Miami-Dade County, Florida.” Id.

                                        FACTUAL ALLEGATIONS

  MasTec, Bottom Line Services, and the Purchase Agreement

         10.       MasTec North America, Inc. is a subsidiary of MasTec, Inc., a multinational

  infrastructure engineering and construction company based in Coral Gables, Florida.

         11.       Over the last 80 years, MasTec, Inc. has been involved in some of the largest and

  most complex infrastructure construction projects across the country. MasTec, Inc. is the second

  largest Hispanic-owned company in the United States. MasTec, Inc. is certified as a Minority-

  Controlled Company by the National Minority Suppliers Development Council, and as a Minority

  Business Enterprise by the California Public Utilities Commission’s Supplier Clearinghouse.

         12.       On December 21, 2012, Plaintiffs entered into the attached Purchase Agreement

  with Defendants, whereby Plaintiffs acquired Defendants’ ownership interests in Bottom Line

  Services, LLC (“BLS”), effective November 30, 2012 (the “Closing Balance Sheet Date”).

         13.       BLS is a company headquartered in George West, Texas. It is a “provider of

  pipeline and gathering systems construction, midstream facility construction and midstream

  maintenance services, including directional boring, fabrication work, pipe fitting, gas treatment


                                                         3
               1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 4 of 19



  plant hookups, stabilization system hookups, fabrication of launchers and receivers for gas

  gathering facilities, painting services, line clearing, hydro testing, fittings upgrades and right of

  way cleaning.” See Exhibit “A,” Purchase Agreement, at 1.

          14.       Pursuant to Section 8.4.1(a) of the Purchase Agreement, Defendants agreed to

  indemnify Plaintiffs for any taxes of BLS “allocable to any period ending on or prior to the Closing

  Balance Sheet Date [November 30, 2012] or allocable to any period that begins before and ends

  after the Closing Balance Sheet Date.” Id. at 76.

          15.       Pursuant to Section 8.1.1 of the Purchase Agreement Defendants represented that

  they had “duly and timely filed all material Tax Returns” and that “all such Tax Returns were true,

  correct and complete in all material respects…” Id. at 71.

  Texas Comptroller’s Audit of Bottom Line Services

          16.       On September 9, 2013, the Texas Comptroller of Public Accounts sent a routine

  tax audit notice letter to BLS, which BLS forwarded to Plaintiff by email.

          17.       The audit was to cover the tax period from October 1, 2010 through February 28,

  2014.

          18.       Pursuant to the Purchase Agreement, Defendants had made certain representations

  and warranties with respect to BLS’s compliance with tax laws, agreed to disclose any material

  tax liabilities and material failures to comply with such tax laws, and agreed to retain and provide

  their tax records.

          19.       Plaintiffs relied on these representations and warranties and did not believe that the

  routine tax audit notice sent by the Texas Comptroller’s office would result in a material tax loss

  to BLS.




                                                          4
                1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 5 of 19



          20.       Plaintiffs also had relied on HMEP’s sophistication and expertise in applying Texas

  sales and use tax laws for construction contractors to their business activities because they operated

  in Texas.

          21.       Plaintiffs’ reliance on Defendants’ representations and warranties led to tax errors

  not being remedied for several years and contributed to much greater tax losses for BLS than there

  should have been.

          22.       Plaintiffs would also come to discover over the course of the audit that there were

  many missing supporting tax documents at BLS, which created additional difficulties in reducing

  audit expenses.

          23.       On October 8, 2013, Plaintiffs had a phone call with the auditor from the Texas

  Comptroller’s office and discussed BLS’s operations and how the audit would be conducted. The

  auditor advised that the fieldwork for the BLS audit would not begin until sometime in early 2014.

          24.       On January 24, 2014, the auditor emailed Plaintiffs that the audit would not

  commence until March 2014.

          25.       Several months later, on May 23, 2014, the auditor emailed Plaintiffs and postponed

  the start of the audit again. Over the next several weeks, the audit was rescheduled to July 16,

  2014.

          26.       The first audit meeting included a review of BLS’s business activities and a tour of

  the buildings and the equipment that was on premises.

          27.       The auditor required that Plaintiffs obtain a Power of Attorney from Greg Blevins,

  who was listed as an officer for BLS, in order to sign a statute extension and any other documents

  pertaining to the audit.

  Plaintiffs’ First Notice of the Audit to Defendants


                                                          5
                1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 6 of 19



         28.       Section 8.3.1 of the Purchase Agreement states, in pertinent part, that Plaintiffs:

  “shall promptly notify each other upon receipt by such party of written notice of any inquiries,

  claims, assessments, audits or similar events with respect to Taxes of or with respect to [BLS] or

  the Assets thereof (any such inquiry, claim, assessment, audit or similar event, a ‘Tax

  Proceeding’).”

         29.       On July 16, 2014, Plaintiffs emailed HMEP’s CFO, Larry Murphy, notifying

  HMEP of the audit, which was later copied to Kariann Alexander via email, HMEP’s corporate

  controller. Plaintiff’s prompt notice to Defendants of the audit complied with Section 8.3.1 of the

  Purchase Agreement.

         30.       Upon receiving notice of the audit on July 16, 2014, HMEP failed to raise any

  objections as to the form or content of the notice it received; failed to exercise its rights to

  participate in and assume the control of the conduct of the audit; and failed to request any

  additional information about the tax audit, a copy of the audit notice letter, or a copy of any

  correspondence with the auditor.

  Plaintiffs’ Second Notice of the Audit to Defendants

         31.       On July 25, 2014, Plaintiffs also notified Greg Blevins of the audit through an email

  to Dana Bednorz requesting that Mr. Blevins provide a Power of Attorney to allow Plaintiffs to

  sign a statute extension and any other documents pertaining to the audit.

         32.       The same day, Plaintiffs received via email the Power of Attorney from Greg

  Blevins.

         33.       Pursuant to Section 8.3.2 of the Purchase Agreement, Defendants were expressly

  granted both the right to participate in and the right to assume the control of the conduct of the tax

  audit relating to the pre-closing tax period (i.e., before November 30, 2012). For Defendants to


                                                         6
               1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 7 of 19



  exercise their rights under Section 8.3.2, however, Defendants – not Plaintiffs – were required to

  take affirmative action.

          34.       Upon notice of the BLS audit, at no time did any of the Defendants affirmatively

  express interest in participating in or assuming the control of the conduct of the tax audit, nor did

  any Defendant communicate their intent to exercise their rights under Section 8.3.2.

          35.       Instead, HMEP waited until years had passed to involve itself in the tax audit and

  settlement proceedings and, at no point, opted to take control of the conduct of the tax audit or

  proceedings. Specifically, it was not until March of 2019 that HMEP sought to get involved in the

  tax audit.

          36.       The other Defendants – John Blevins, Greg Blevins, and Blevins BLS Holdings,

  LLC – never involved themselves in the audit proceedings at all, other than Greg Blevins signing

  and sending Plaintiffs the Power of Attorney. Upon information and belief, HMEP became the

  lead for all Defendants.

          37.       Any suggestion that Plaintiffs did not give Defendants the option to participate in

  or assume control of the audit and proceeding is, as detailed above, false.

  Additional Notices of the Audit to Defendants

          38.       On January 2, 2015, HMEP emailed Plaintiffs asking to release the $3,500,000 held

  in escrow in accordance with the Purchase Agreement and attaching a draft joint letter to be sent

  to the escrow agent. Plaintiffs agreed to the release of the escrowed funds, except for $50,000 to

  be used as security for potential sales tax claims. Plaintiffs believed that $50,000 was a sufficient

  amount to remain in escrow because they did not anticipate that the tax liability from the audit

  would be high. Plaintiffs did not waive any rights to indemnification from Defendants at that time.




                                                          7
                1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 8 of 19



           39.       HMEP agreed, via letter and email, to this exception of the $50,000 for potential

  sales tax claims, and, again, did not opt to participate in the audit proceedings.

           40.       Plaintiffs released the funds, in part, to maintain a working relationship with HMEP

  because HMEP had promised Plaintiffs that BLS would be awarded work with HMEP in the future.

  Moreover, Plaintiffs released these funds expecting indemnification and the good faith return of

  monies at the end of audit.

           41.       On August 3, 2015, HMEP requested via email the return of the escrowed $50,000.

  In its communications requesting the return of the $50,000, HMEP failed to request any

  documentation related to the tax audit or additional information about it, and HMEP failed to

  exercise its rights to participate in or assume the control of the conduct of the audit.

           42.       In March of 2016, Plaintiffs’ sales tax manager, Wendy Duvall, contacted HMEP’s

  tax manager, Delia Gaona, seeking assistance with locating the missing records for the audit.

  Emails were exchanged between the two from March 22, 2016 to March 28, 2016. Not only was

  HMEP again notified of the audit, but Delia Gaona did, in fact, assist Wendy Duvall in locating

  missing invoices.

           43.       On April 12, 2016, Plaintiffs and HMEP jointly instructed the escrow agent to

  release the $50,000 via email and fax.

           44.       The same day, Plaintiffs emailed HMEP and reserved its right to bring an indemnity

  claim against Defendants once the audit was completed. See Exhibit “B,” April 12, 2016 Email

  Chain.

           45.       Once again, HMEP failed to take any action to involve itself in or assume control

  of the tax audit.




                                                           8
                 1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 9 of 19



         46.       In August of 2016, the auditor submitted the audit to her supervisor at the Texas

  Comptroller’s office for review.

         47.       In September of 2016, Plaintiffs received an initial audit assessment from the Texas

  Comptroller’s office, in which the Texas Comptroller determined that BLS was liable for

  approximately $19,015,909 in sales taxes and $4,873,639 in interest and penalties.

         48.       After receiving this initial audit assessment, Plaintiffs engaged the law firm of

  Scott, Douglas, McConnico (“SDM”) to file a petition for redetermination on Plaintiffs’ behalf to

  challenge the audit results.

         49.       SDM is a law firm in Austin, Texas that specializes in sales tax consulting and,

  upon information and belief, has a very good relationship with the Texas Comptroller’s office.

  This firm was chosen to provide their expertise and to use their connections within the

  Comptroller’s office to assist Plaintiffs.

         50.       On October 13, 2016, SDM filed a Petition for Redetermination and Statement of

  Grounds to challenge the audit results, which allowed Plaintiffs more time to locate records and

  information to reduce the amount of the tax liability.

         51.       In its Statement of Grounds, Plaintiffs raised numerous categories and objections

  for why the liability amount should be reduced. This was by design. In the State of Texas, it is

  incumbent upon any company undergoing a sales tax audit to be overly broad and provide as many

  categories as possible in its petition for redetermination because the auditor or hearing officer is

  not obligated to accept documentation or information for any category not listed in the petition.

  Moreover, Plaintiffs reasonably raised all available arguments it had or might have to fully

  preserve its administrative rights to appeal the Texas Comptroller’s assessment.




                                                         9
               1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 10 of 19



          52.       Between October 2016 and October 2018, Plaintiffs, alongside BLS’s employees,

   continued working to locate missing records, making multiple trips to George West, Texas.

          53.       Between November 2018 and February 2019, Plaintiffs made three additional trips

   to George West, Texas to go through boxes of records, again, to try to locate the missing invoices.

   After the third trip, Plaintiffs were able to locate some of the missing documents, however, not

   enough to obtain a substantial reduction in liability.

   Finally, HMEP’s Participation in the Audit

          54.       On March 13, 2019, Plaintiffs reached out to HMEP, once again, via email to

   remind it of its obligations under the Purchase Agreement. Plaintiffs also mailed HMEP a written

   letter demanding HMEP fulfill its obligation to indemnify Plaintiffs for any pre-closing tax losses

   for BLS as required under the Purchase Agreement.

          55.       On March 25, 2019, Plaintiffs received an email from HMEP indicating that HMEP

   had received the letter and would like to set up a call to understand the status of the audit.

          56.       On March 26, 2019, almost five years after Plaintiffs’ initial communication to

   HMEP, HMEP hosted a conference call with Plaintiffs to discuss the status of the audit. It was at

   this time when HMEP finally expressed more interest in participating in the tax audit and

   proceeding. That same afternoon, HMEP requested via email for the first time various information

   and documents related to the audit.

          57.       Without delay, Plaintiffs emailed HMEP information and documents, which

   included the official letter from the Comptrollers’ office; the audit report; the Texas Notification

   of Audit Results; the index to working papers plus all detail exam reports; the Agreement to Extend

   Period of Limitation; the Notification of Sampling Procedures for State Tax Audit; the population

   and sample base on an Excel spreadsheet; the hearing officer’s name; the updated exam reports


                                                         10
                1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 11 of 19



   for the audit showing liability; BLS consultant information; and a list of customers and vendors in

   which BLS had reached out for third party verification.

          58.       Thereafter, Plaintiffs and HMEP cooperated and worked closely with each other in

   responding to the Texas Comptroller’s requests and inquiries, locating information, and contacting

   customers.

          59.       Despite HMEP’s attempts to gather relevant documentation and information in

   reviewing the same information that Plaintiffs had already gone through numerous times already,

   much of what HMEP found in the boxes of records turned out to be duplicative of the limited

   documentation and information Plaintiffs already had produced to the Texas Comptroller’s office.

   It became clear to Plaintiffs that HMEP would be unable to produce all documentation and

   information necessary for the audit. Accordingly, Plaintiffs and HMEP began contacting

   customers to obtain relevant information, and progress was made on both sides.

          60.       Still, Section 8.2.1 of the Purchase Agreement required HMEP to retain all books

   and records with respect to BLS’s taxes for at least seven years after the closing date of the

   Purchase Agreement.

          61.       In contravention of Section 8.2.1, it is apparent that:

                            a. HMEP had failed to provide Plaintiffs with all its records during the due

                                 diligence period;

                            b. HMEP failed to comply with its obligations to retain its records for

                                 seven years; or, at worst,

                            c. HMEP, as one of the members of BLS, submitted many tax returns to

                                 the state of Texas for BLS without having the necessary supporting

                                 documentation or information.


                                                         11
                1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 12 of 19



          62.       On April 15, 2019, the Reply to the Position Letter was submitted to the audit

   hearing officer, along with all information that was gathered from the period of October 2018

   through March 2019. Plaintiffs had previously emailed HMEP’s counsel a draft of the Reply on

   April 12, 2019, for edits and feedback.

          63.       The Reply phase of the audit is undoubtedly the most important, as a taxpayer can

   amend its Statement of Grounds up until the date of the Reply to the Position Letter.

          64.       HMEP was an active participant in this critical phase of the audit and worked

   closely with Plaintiffs in drafting the Reply. As such, any insufficiency in the documentation and

   information and any issues with the contents of the previous submissions could and should have

   been addressed and resolved by HMEP during this phase of the audit. Moreover, HMEP can

   hardly claim now that their voluntary lack of participation in the early phase of the audit had any

   effect on the ultimate expenses owed. Although Plaintiffs secured several extensions in the

   deadline for BLS to submit its Reply to the Position Letter, HMEP was unable to fully address the

   insufficiency of the documentation and information related to BLS’s taxes. Further, many of

   BLS’s pre-closing tax returns to the State of Texas turned out to have been made with no

   supporting documentation or information.

   First Reduction of Audit Amount and Referral to Settlement Group

          65.       On August 2, 2019, the audit hearing officer served Plaintiffs with a Response to

   the Reply to Position Letter informing Plaintiffs and HMEP the initial tax assessment had been

   lowered, and requesting the Plaintiffs either dismiss the redetermination request or provide dates

   for docketing the case for a formal hearing before the Texas State Office of Administrative

   Hearings.




                                                         12
                1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 13 of 19



          66.       Based on Plaintiffs’ and HMEP’s understanding of the intractability of the Texas

   Comptroller’s auditor and hearing officer and the unlikelihood of successfully presenting a case to

   an administrative law judge with the limited documentation and information available, Plaintiffs

   and HMEP decided to try to refer the tax audit from the Comptroller’s hearings section to a new

   group of auditors with the office of the Chief Settlement Officer (“settlement group”).

          67.       On or about August 14, 2019, the Texas Comptroller’s office agreed to refer the

   audit to the settlement group.

          68.       This referral of the audit to the settlement group was entirely discretionary on the

   part of the Comptroller’s Office, and such a referral is not typical for an audit at an advanced stage

   of the hearings process. The referral was secured through Plaintiffs’ counsel’s relationships with

   the Executive Division of the Comptroller’s Office.

          69.       On October 17, 2019, a joint meeting was scheduled with the settlement group to

   include representatives of Plaintiffs and HMEP. Plaintiffs and HMEP worked together to prepare

   for this joint meeting, and Plaintiffs offered to allow HMEP’s representatives to take the lead at

   the meeting in presenting arguments and evidence to the settlement group.                             HMEP’s

   representatives accepted the offer.

          70.       The settlement group auditors informed Plaintiffs that the HMEP representatives

   had arrived early to the joint meeting, and proceeded to make unfavorable comments about

   Plaintiffs to the auditors, which potentially damaged Plaintiff’s credibility.

          71.       The auditors later asked if Plaintiffs’ counsel would handle the remainder of the

   negotiations because HMEP’s representative, Delia Gaona, had a challenging demeanor, and asked

   that she not lead any more face-to-face meetings between Plaintiffs and the settlement group.




                                                         13
                1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 14 of 19



          72.       Although Plaintiffs came to the meeting in good faith and with a sincere attitude of

   cooperation with HMEP, upon learning that HMEP had apparently no wish to work in a

   cooperative manner, Plaintiffs took a more active participation in all future communications with

   the settlement group. HMEP’s representatives, however, were advised of all communications from

   the settlement group and allowed input throughout the entire settlement process. Recall, HMEP

   could have taken control of the audit.

          73.       Plaintiffs were well within their rights to retain control of communications with the

   new auditors. Section 8.3.2 of the Purchase Agreement states: “If the Sellers do not assume the

   defense of any such audit or proceeding promptly, Buyer may defend and settle the same (for the

   Sellers’ account and at their expense) in such reasonable manner as it may deem appropriate.”

   Because HMEP never assumed control of the audit, they forfeited any right they had to control

   communications relating to the audit.

   Second Reduction of Audit Amount

          74.       On March 18, 2020, the settlement group called Plaintiffs’ tax attorneys offering to

   settle the audit. The settlement group did not provide any detailed breakdown of the settlement

   amount, as is customary. The settlement group further requested a written explanation of the basis

   for any additional reductions before considering another meeting, which HMEP was aware of.

          75.       On April 14, 2020, Plaintiffs’ attorneys emailed the final settlement memorandum

   to the Texas Comptroller’s office. HMEP actively participated in the writing and content of that

   memorandum.

   Final Reductions of Audit Amount, and Defendants’ Failure to Indemnify




                                                         14
                1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 15 of 19



            76.       On April 15, 2020, the Texas Comptroller’s office made a verbal offer to settle the

   audit. This verbal offer was followed up with an email from the Chief Settlement Officer later that

   same day to Plaintiffs’ attorneys confirming the offer.

            77.       On April 21, 2020, Plaintiffs’ attorneys emailed HMEP’s attorneys asking to

   confirm that the settlement offer they had received would be acceptable, and HMEP’s attorneys

   approved.

            78.       Plaintiffs’ attorneys were able to successfully negotiate an additional reduction to

   the previous settlement offer.

            79.       On April 28, 2020, the Texas Comptroller’s office made a final offer to settle the

   audit.

            80.       On April 29, 2020, Plaintiffs’ counsel emailed HMEP a request for its position on

   the proper allocation of the settlement amount between Plaintiffs and Defendants. HMEP refused

   to respond in a timely fashion.

            81.       On May 13, 2020, a settlement agreement was executed by BLS and the Texas

   Comptroller. The settlement agreement contains a confidentiality provision, but permits

   acknowledging the existence of the agreement itself.

            82.       In addition to the settlement amount owed to the Texas Comptroller’s office,

   approximately $1,000,000 in legal fees and expenses were also incurred throughout the audit

   process.

            83.       On May 22, 2020, Plaintiffs’ counsel emailed HMEP a copy of the executed

   settlement agreement.

            84.       On June 5, 2020, HMEP faxed Plaintiffs its position letter.




                                                           15
                  1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 16 of 19



          85.       On August 5, 2020, Plaintiffs paid the audit settlement amount through the Texas

   Comptroller’s website via an electronic funds transfer transaction.

          86.       To date, Defendants have not paid any portion of the settlement amount and audit

   expenses, despite their contractual obligation under the Purchase Agreement to indemnify

   Plaintiffs for tax-related expenses “allocable to any period ending on or prior to the Closing

   Balance Sheet Date [November 30, 2012] or allocable to any period that begins before and ends

   after the Closing Balance Sheet Date.” Purchase Agreement at 76.

                                                COUNT I
                                         BREACH OF CONTRACT
                                             (All Defendants)

          87.       Plaintiffs re-allege and incorporate paragraphs 1-86 above.

          88.       On December 21, 2012, Plaintiffs and Defendants entered the attached contract, the

   Membership Interest Purchase Agreement, whereby Plaintiffs acquired Defendants’ ownership

   interests in Bottom Line Services, LLC, effective November 30, 2012. See Exhibit “A,” Purchase

   Agreement.

          89.       Pursuant to Section 8.1.1 of the Purchase Agreement Defendants represented that

   they had “duly and timely filed all material Tax Returns” and that “all such Tax Returns were true,

   correct and complete in all material respects… .”

          90.       Pursuant to Section 8.2.1 of the Purchase Agreement, Defendants had a duty to

   retain all books and records with respect to BLS’s taxes for at least seven years after the closing

   date of the Purchase Agreement.

          91.       Pursuant to Section 8.4.1(a) of the Purchase Agreement, Defendants had a duty to

   jointly and severally indemnify Plaintiff for any taxes of BLS “allocable to any period ending on




                                                         16
                1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 17 of 19



   or prior to [November 30, 2012] or allocable to any period that begins before and ends after

   [November 30, 2012].” Exhibit “A,” Purchase Agreement, at 76.

           92.       On April 12, 2016, Plaintiff reserved their right to seek indemnity from Defendants

   once the tax audit was completed. See Exhibit “B.”

           93.       On May 13, 2020, a settlement agreement was executed by BLS and the Texas

   Comptroller.

           94.       In addition to the settlement amount owed to the Texas Comptroller’s office,

   approximately $1,000,000 in legal fees and expenses were also incurred throughout the audit

   process.

           95.       Under the Purchase Agreement, Defendants had a duty to indemnify Plaintiffs for

   all tax-related expenses during the period of their ownership of BLS.

           96.       Defendants have failed to indemnify Plaintiffs or otherwise pay any portion of the

   total audit expense and as such Plaintiff have been damaged.

           97.       Additionally, Defendants failed to retain and failed to provide proper source

   documents which would have ensured a smoother audit process.

           98.       Indeed, Defendants did not retain all tax records during their ownership of BLS

   before the sale of the company to Plaintiffs. Had Defendants properly maintained the proper tax

   records of BLS during their ownership of the company, the overall tax liability would have been

   significantly less.

           99.       Defendants have materially breached the Purchase Agreement and caused Plaintiffs

   damages by, including but not limited to:

                         a. Failing to indemnify it for their portion of the total audit expense;

                         b. Failing to keep proper records;


                                                          17
                 1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 18 of 19



                       c. Failing to retain and provide proper source documents;

                       d. Failing to file accurate tax returns during the relevant time periods;

                       e. Failing to provide proper warranties and representations relating to

                           potential tax liabilities in the Purchase Agreement, and;

                       f. Failing to be cooperative during the compromise and settlement

                           process.

          100.      Despite Plaintiffs’ multiple demands to Defendants, Defendants continuously

   refuse to pay.

          WHEREFORE, Plaintiffs demand a judgment against Defendants and an:

                       a. Award of damages;

                       b. Award of attorneys’ fees;

                       c. Award of interest and costs; and

                       d. Award of such other and further relief as the Court deems just and proper.

                                                COUNT II
                                          UNJUST ENRICHMENT
                                             (All Defendants)

          101.      Plaintiffs re-allege and incorporate paragraphs 1-86 above.

          102.      As a result of the Texas Comptroller’s audit of Bottom Line Services, LLC based

   on the tax period of October 1, 2010 through February 28, 2014, Plaintiffs incurred significant

   expenses.

          103.      Plaintiffs conferred upon Defendants the massive benefit of paying for the expenses

   relating to the audit of Bottom Line Services, LLC, despite Defendants having owned BLS from

   October 1, 2010 to November 30, 2012.




                                                        18
               1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
Case 1:20-cv-23379-XXXX Document 1 Entered on FLSD Docket 08/13/2020 Page 19 of 19



          104.    Defendants were aware of, and accepted, this benefit when, on April 21, 2020,

   Plaintiffs’ attorneys asked HMEP’s attorneys to confirm that the settlement offer they had received

   would be acceptable, and HMEP’s attorneys approved.

          105.    It would be unjust and inequitable for Defendants to obtain this benefit without

   paying for their share of the audit expenses relating to their period of ownership of BLS.

          WHEREFORE, Plaintiffs demand a judgment against Defendants and an:

                      a. Award of damages;

                      b. Award of interest and costs; and

                      c. Award of such other and further relief as the Court deems just and proper.

   Dated: August 13, 2020.


                                                             Respectfully submitted,

                                                             HEISE SUAREZ MELVILLE, P.A.

                                                             1600 Ponce De Leon Boulevard
                                                             Suite 1205
                                                             Coral Gables, Florida 33134
                                                             Telephone (305) 800-4476


                                                             /s/ Luis E. Suarez
                                                             Luis E. Suarez
                                                             Florida Bar No. 390021
                                                             lsuarez@hsmpa.com
                                                             Patricia Melville
                                                             Florida Bar No. 475467
                                                             pmelville@hsmpa.com
                                                             Mark J. Heise
                                                             Florida Bar No. 771090
                                                             mheise@hsmpa.com

                                                             Attorneys for Plaintiffs




                                                       19
              1600 Ponce De Leon Blvd, Suite 1205, Coral Gables, FL 33134 | 305-800-4476 | hsmpa.com
